DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

ALLOWABLE SUBJECT MATTER

Claims 1 – 30 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“… obtain a bitstream that includes an arithmetically encoded syntax element
indicating a vertical point position offset within a node of a tree that represents 3-
dimensional positions of points in a point cloud represented by the point cloud
data; and decode the vertical point position offset, wherein the one or more
processors are configured such that, as part of decoding the vertical point
position offset, the one or more processors:
determine a laser index of a laser candidate in a set of laser candidates, wherein 
the determined laser index indicates a laser beam that intersects the node;
determine a context index based on whether the laser beam is
above a first distance threshold, between the first distance threshold and a
second distance threshold, between the second distance threshold and a
third distance threshold, or below the third distance threshold; and
arithmetically decode a bin of the vertical point position offset
using a context indicated by the determined context index.”. 

The closest prior art discovered is the combination of 
Tian et al. (Patent: 2019/0116357 A1), Oesterreicher (Publication: 2019/0116215 A1), Lasserre et al. (Publication: 2019/0108655 A1), and Matthews (Patent: 2019/0103177 A1).

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.
Independent claims 1, 13, 23, 26, and 30 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 2 – 12, 14 – 22, 24, 25, 27, 28, and 29 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616